          UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT




                  CERTIFICATE OF GOOD STANDING




      I, LYLE W. CAYCE, Clerk of this Court, certify that Brandon
Buskey, was duly admitted to practice in this Court on October 06, 2017,
and is in good standing in this Court.




Dated at NEW ORLEANS, LOUISIANA on January 08, 2020




______________________                          By: _________________________
   LYLE W. CAYCE                                    Sabrina B. Short
        Clerk                                       Deputy Clerk
                    A True Copy
                    Certified Jan 08, 2020


                    Clerk, U.S. Court of Appeals, Fifth Circuit




   Case 3:20-cv-00103 Document 5-1 Filed 02/05/20 Page 1 of 1 PageID #: 669
